Upon consideration of the petition filed on the 23rd day of March 2004 by Defendant (Troy Lane Mayo) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of June 2004."
Upon consideration of the conditional petition filed on the 15th day of April 2004 by Defendant (Troy Lane Mayo) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 24th day of June 2004."